Citation Nr: 0101585	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  97-31 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from March 1948 to 
August 1948.  He died in December 1996.  The appellant is the 
veteran's widow.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in May 1997, from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Winston-Salem, 
North Carolina (hereinafter RO).


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
appellant contends that entitlement to a special monthly 
pension based on the need for regular aid and attendance of 
another person is warranted, as she is unable to care for 
herself on a regular basis.  Upon review of the record, the 
Board finds that further development is necessary.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  This is to ensure 
that the evaluation of the disability is a fully informed 
one.  However, in this case, the medical evidence of record 
is insufficient for the Board to make a fully informed 
decision on the appellant's claim.  Although a private 
medical examination report was submitted in support of the 
appellant's claim, the Board does not find it adequately 
addresses the necessary criteria to determine the issue on 
appeal.  Moreover, the Board notes that a VA examination for 
the purposes of determining the need for aid and attendance 
has not been conducted.  

Additionally, the Board notes that the appellant's 
substantive appeal was transmitted to the RO by electronic 
means.  Although the appellant refers to "Attachment A" to 
the substantive appeal, the attachment was not received, nor 
does it appear to have been sent.  Therefore, this document 
should be obtained and associated with the claims file.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should obtain "Attachment A" 
to the appellant's substantive appeal.  
Additionally, the appellant should be 
afforded the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claim.  Based on her 
response, the RO should attempt to 
procure copies of all medical records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.  

2.  The appellant should be afforded the 
appropriate VA examination to determine 
whether she needs regular aid and 
attendance, including assistance 
administering her medication.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  The examination report should 
include a conclusion as to whether the 
appellant is attend to the wants of 
nature, feed, bathe, and dress herself, 
see adequately, get out of bed, remain 
out of bed all day, walk, get out of 
doors, and take exercise.  The examiner 
must render the medical information 
required based on objective findings on 
physical examination and not merely 
record history provided by the appellant 
in the examination report.  For example, 
if the appellant states that she is 
unable to feed or dress herself, the 
examiner should assess whether this is 
true based on limitation of range of 
motion of the arms found on examination 
or some other objective findings on 
examination.  The examination report 
should distinguish between subjective 
complaints and objective findings on 
physical examination.  The examining 
physician must complete a VA Form 
21-2680, Examination for Housebound 
Status or Permanent Need for Aid and 
Attendance, and must indicate the 
etiology of any limitation observed.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  The appellant is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
appellant and her representative.  After 
providing an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


